Citation Nr: 1735353	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to a rating in excess of 20 percent for thoracolumbar degenerative joint disease.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel.
 
INTRODUCTION
 
The Veteran served on active duty from April 1983 to July 1983 and from July 1984 to September 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In December 2014, the Veteran was afforded a videoconference hearing before the undersigned.  The hearing transcript is of record.
 
In April 2015, the Board denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 25, 2014, and remanded the claim of entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine since November 25, 2014.   
 
The Veteran appealed the denial of a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 25, 2014 to the United States Court of Appeals for Veterans Claims (Court).  In December 2015 the Court granted a joint motion remanding that issue to the Board.  The case was then remanded by the Board in March 2016.  The case now returns to the Board for appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 

REMAND
 
Under the Veterans Claims Assistance Act of 2000 (VCAA),VA  has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).
 
The Veteran claims entitlement to a rating in excess of 20 percent for thoracolumbar degenerative joint disease since August 20, 2009.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.
 
After the Board's March 2016 remand the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  While additional delay is regrettable, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In this case a review of the file reveals that the previous VA examination reports each include one set of range of motion findings, but these findings do not specify whether such findings reflect active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.
 
Accordingly, the case is REMANDED for the following action:
 
1. Request that the Veteran identify any outstanding relevant VA or private treatment records.  If the Veteran identifies any outstanding records, then make arrangements to obtain them.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2. Thereafter schedule the Veteran for a VA orthopedic examination to determine the severity of his degenerative joint disease of the thoracolumbar spine.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, non-weight-bearing motion for his thoracolumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  
 
The VA examiner must address at what point in the arc of motion does pain limit functional loss both regularly and during flare-ups, even if a flare-up is not observed on that day.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.
 
3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




